Mr. Presiding Justice Windes delivered the opinion of the court. Appellee made a motion to dismiss this appeal for want of jurisdiction, claiming that there was involved in the appeal a construction of section 12, article 9, of the Constitution of this State. The'.decision of the motion was reserved to the final hearing, but must be denied. The ground of appellee’s motion is, that as appellant pleaded that it xvas indebted in the aggregate exceeding five per cent on the value of taxable property in the city, as ascertained by the last assessment for State and county taxes previous to the making of the lease which is the basis of the suit, the issue presented requires a construction of the Constitution. However that may be, there is no evidence in the record which tends to prove the issue presented by the plea, and therefore the question is not in the case. The certificate of the comptroller of the city of Chicago was not competent evidence of the bonded indebtedness of the city, and xvas therefore properly excluded by the court. Sec. 14, Ch. 51, Eev. Stat., provides, viz.: “The papers, entries, records and ordinances, or parts thereof, of any city, village, town or county, may be proved by a copy thereof certified under the hand of the clerk or the beeper thereof, and the corporate seal, if there be any; if not, under his hand and private seal;” and Sec. 18 provides that “any such papers, entries, records and ordinances may be proved by copies examined and sworn to by credible witnesses.” A compliance with one or the other of these sections of the statute, or a production of the record itself, unless destroyed, xvas necessary in order to proxe xvhat xvas shown by the city records. If the comptroller attempts to certify as tó the records, his certificate must be of a copy of the records, or it is not competent evidence. East St. Louis v. Freels, 17 Ill. App. 341; Schott v. People, 89 Ill. 198; Mandel v. Swan Land Co., 154 Ill. 189. In so far as the holding in E. St. L., etc., Co., v. E. St. Louis, 45 Ill. App. 601, may conflict xvith our conclusion above stated, we must decline to follow it, as we are clearly of opinion that the certificate here in question is of a conclusion, and not of a copy of the records of the city. The contention of appellant that the lease was not proven is not tenable. The statute (Rev. Stat., Ch. 24, Sec. 14,) makes the mayor the chief executive officer of the city. He is the proper officer to execute the lease, and it, having the corporate seal of the city attached, which, as was testified to, was affixed by the city clerk, was properly admitted in evidence. 1 Dillon on Mun. Corporations, Secs. 208 and 452; Kinzie v. Chicago, 2 Scam. 188; Mott v. Danville Semy., 129 Ill. 412; Smith v. Smith, 62 Ill. 496; Mitchell v. Deeds, 49 Ill. 424. The evidence is sufficient that an appropriation was made and therefore that contention can not avail appellant. There seems to have been included in the finding and judgment of the court, $2.95 for interest. -This was error, as the city is not liable for interest in the absence of a contract to pay interest. City of Pekin v. Reynolds, 31 Ill. 530; Vider v. City of Chicago, 164 Ill. 357. If appellee will remit $2.95 from his judgment within ten days, it will be affirmed for $2,429.05, appellant not to recover costs; otherwise it will be reversed and the cause remanded. Affirmed on remittitur.